PER CURIAM.
Harold Mitchell Deedrick appeals from the judgment and sentence entered after a jury found him guilty of battery and possession of a firearm by a convicted felon. We affirm Deedrick’s convictions without discussion. However, we remand for correction of a scrivener’s error in the judgment reflecting a guilty plea to the charges. The judgment should reflect a finding of guilty following a trial by jury.
JUDGMENT AFFIRMED; REMANDED for correction of scrivener’s error.
TORPY, LAWSON and COHEN, JJ., concur.